Fourth Court of Appeals
                                San Antonio, Texas
                                    December 10, 2018

                                    No. 04-17-00826-CR

                                     James STRIBLIN,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR08935
                        Honorable Jefferson Moore, Judge Presiding


                                      ORDER

      The State’s second motion for extension of time is GRANTED. The State’s brief is due
on December 12, 2018.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court